Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 03, 2015

The Court of Appeals hereby passes the following order:

A15A1890. IN THE INTEREST OF: R. S. , A CHILD.

      Appellee has filed a Motion to Dismiss the appeal on the grounds that appellant
has failed to file a brief. This case was docketed on June 4, 2015. Appellant’s brief
was due June 24, 2015. Rule 23 (a) of this Court states: “Appellant's brief . . . shall
be filed within 20 days after the appeal is docketed. Failure to file within that time,
unless extended upon motion for good cause shown, may result in the dismissal of the
appeal, and may subject the offender to contempt.”
      As of the date of this order, appellant has failed to file the brief and
enumerations of error. Upon consideration of appellee’s Motion to Dismiss, the same
is hereby granted.
                                        Court of Appeals of the State of Georgia
                                                                             08/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.